OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We need not decide whether the proceedings before the Medical Board warrant a departure from the general rule of issue preclusion. The plaintiff had a full and fair opportunity to be heard. He had no occasion for cross-examination; his was the only evidence before the board. He admitted on argument that he had no other evidence to present and was unaware of any evidence that might be discoverable. The issue of the cause of his medical condition is thus precluded by the board’s determination.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Lynch* concur; Judge Alexander taking no part.
Order affirmed, with costs, in a memorandum.

 Designated pursuant to NY Constitution, article VI, § 2.